          Case 7:21-cv-04055-KMK Document 11 Filed 06/17/21 Page 1 of 1
            Case 7:21-cv-04055-KMK Document 10 Filed 06/17/21 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com



Stephen J. Steinlight
stephen.steinlight@troutman.com



June 17, 2021

VIA ECF
Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150

Re:      Esther Mayer v. Portfolio Recovery Associates, LLC
         No. 7:21-cv-04055-KMK
         Consent Letter Motion for Adjournment of Initial Conference

Your Honor:

We represent Defendant Portfolio Recovery Associates, LLC ("PRA") in the above-referenced
matter. With Plaintiffs consent, PRA respectfully requests an adjournment of the Telephonic Initial
Conference, currently scheduled for June 18, 2021. Pursuant to Your Honor's Individual Rules of
Practice, PRA states as follows:

      a. The Telephonic Initial Conference is scheduled for June 18, 2021 at 10:15 a.m.;

      b. This is PRA's first request for an adjournment of the Initial Conference;

      c. Plaintiff consents to PRA's request for an adjournment; and

      d. The undersigned counsel for PRA has a critical family health emergency and will be unable
         to adequately prepare for, or attend , the initial conference.

For the foregoing reasons , PRA respectfully requests an adjournment of the June 18, 2021
Telephonic Initial Conference. If Your Honor has any questions or concerns regarding this
request, please do not hesitate to contact my office.

We thank Your Honor for your time and consideration of this matter.

Respectfully submitted ,

Isl Stephen J. Steinlight

ffiafr}lfld - 7711.. ~I- tu1II /;old
   ~ U'-.- (JY}J J ..fa.-l2j 81 d O [). I
